    2nd          July




/s/Douglas R. Rands




  July 2, 2021
          Case 3:17-cv-00737-MMD-WGC Document 50 Filed 07/02/21 Page 3 of 3


 1                                      CERTIFICATE OF SERVICE
 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
 3   on this 2nd day of July, 2021, I caused a copy of the foregoing, STIPULATION AND ORDER FOR
 4   DISMISSAL WITH PREJUDICE, to be served, by U.S. District Court CM/ECF Electronic Filing on
 5   the following:
 6
     Byron Fore, #44110
 7   Care of LCC Law Librarian
     Lovelock Correctional Center
 8   1200 Prison Road
     Lovelock, NV 89419
 9
     lcclawlibrary@doc.nv.gov
10

11                                                      __/s/ Perla M. Hernandez_________
                                                        An employee of the Office
12                                                      of the Attorney General

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                       3
